OPINION — AG — **** TAX LIEN RECORD — JUDGEMENT DOCKET **** IN O.S.L. 1970, CH. 299 SECTION 3, THE LEGISLATURE HAS MADE IT THE DUTY OF THE COUNTY CLERK TO MAKE THE TAX LIEN RECORD A SUPPLEMENT TO THE CURRENT DISTRICT COURT JUDGEMENT DOCKET. THE COUNTY CLERK SHOULD FILE WITH THE COURT CLERK A COPY OF THE TAX LIEN RECORD WHICH HE (THE COUNTY CLERK) RECEIVES FROM THE COUNTY TREASURER AND SAID COPY THEREBY BECOMES A SUPPLEMENT TO THE CURRENT DISTRICT COURT JUDGEMENT DOCKET. CITE: 68 O.S. 1969 Supp., 24306 [68-24306], 68 O.S. 1969 Supp., 24303 [68-24303] (MARVIN E. SPEARS)